Exhibit 10.20




PerkinElmer, Inc.
Restricted Stock Agreement under 2009 Incentive Plan
This AGREEMENT made as of the _____________ day of (month) 20XX, (the “Grant
Date”) between PerkinElmer, Inc., a Massachusetts corporation (the “Company”),
and _____________ (the “Participant”).
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
1.Grant of Shares.
(a)    Grant. The Company shall issue to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2009 Incentive
Plan (the “Plan”), _________ shares (the “Shares”) of common stock, $1.00 par
value per share, of the Company (“Common Stock”). The Company shall, if
requested by the Participant, issue to the Participant one or more certificates
in the name of the Participant for that number of Shares issued to the
Participant. The Participant agrees that the Shares shall be subject to vesting
as set forth in Section 2 of this Agreement and the restrictions on transfer set
forth in Section 3 of this Agreement.
(b)    Forfeiture. If the Participant ceases to be employed by the Company for
any reason or no reason, with or without cause, before the Shares vest in full,
the Shares that are unvested at the time of such employment termination shall be
immediately forfeited to the Company.
2.    Vesting. Shares will vest as provided in (a) through (c) below:
(a)    Provided that the Participant remains continuously employed by the
Company through such date, [X%] of the Shares will vest on [INSERT VESTING
DATE(S)], but only if the performance condition set forth in Exhibit A is
satisfied;
(b)    100% of the Shares will vest upon the death or permanent disability of
the Participant on or before the date the Participant would have become vested
in the Shares pursuant to paragraph (a) above. The Participant shall be deemed
to be permanently disabled if he has been unable to perform his duties for the
Company for a six consecutive month period and if he is entitled to long-term
disability benefits under the Company’s long-term disability plan, as determined
by the long-term disability carrier;
(c)    100% of the Shares will vest as of the last day of the Participant’s
employment with the Company on or before the date the Participant would have
become vested in the Shares pursuant to paragraph (a) above in the event that
the Participant’s employment is terminated by the Company without Cause or the
Participant resigns for Good Reason, in each case within thirty-six months after
the effective date of a Change in Control (regardless of


- 1 -



--------------------------------------------------------------------------------




whether such event also constitutes a Reorganization Event (as defined in the
Plan)) and if the Participant was employed by the Company on the effective date
of such Change in Control;
(d)    For purposes of this Agreement, “Cause” and “Good Reason” shall each have
the meaning set forth as of the date hereof in the employment agreement
previously entered into between the Participant and the Company. For purposes of
this Agreement, a “Change in Control” means an event or occurrence set forth in
one or more of paragraphs (i) to (iv) below (including an event or occurrence
that constitutes a Change in Control under one of such subsections but that is
specifically exempted under another such subsection):
(i)    The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (A) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), none of the following
acquisitions of Outstanding Company Common Stock or Outstanding Company Voting
Securities shall constitute a Change in Control: (I) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion,
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (II) any
acquisition by the Company, (III) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by any corporation pursuant
to a transaction which complies with clauses (A) and (B) of paragraph (ii) of
this Section 2(d);
(ii)    Such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (A) who is a member of the Board on the
date of the execution of this Agreement, or (B) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (B)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board;
(iii)    The consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or


- 2 -



--------------------------------------------------------------------------------




substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (A) all or substantially all of the individuals or
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the surviving, resulting or acquiring corporation in
such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or indirectly through
one or more other entities) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; and (B) no Person beneficially owns, directly or indirectly, 20%
or more of the combined voting power of the then-outstanding securities of such
corporation entitled to vote generally in the election of directors (except to
the extent that such ownership existed prior to the Business Combination); or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(e)    For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company. Absent a determination
otherwise by the Committee, the Participant must be employed through the vesting
date to be entitled to vest in the Shares.
3.    Restrictions on Transfer.
(a)    The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, that are unvested, except that the
Participant may transfer such Shares (i) to or for the benefit of any spouse,
children, parents, uncles, aunts, siblings, grandchildren and any other
relatives approved by the Board of Directors (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such Shares shall remain subject to
this Agreement (including without limitation the restrictions on transfer set
forth in this Section 3) and such permitted transferee shall, as a condition to
such transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement,
or (ii) as part of the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation.
(b)    The Company shall not be required (i) to transfer on its books any of the
Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.


- 3 -



--------------------------------------------------------------------------------




4.    Restrictive Legends.
All certificates representing Shares shall have affixed thereto legends in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:
“The shares of stock represented by this certificate are subject to restrictions
on transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his predecessor in
interest), and such Agreement is available for inspection without charge at the
office of the Secretary of the corporation.”
5.    Provisions of the Plan. This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.
6.    Adjustments for Stock Splits, Stock Dividends, Etc.
(a)    If from time to time during the term of this Agreement, there is any
stock split-up, reverse stock split, stock dividend, stock distribution,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization event or other reclassification of the
Common Stock of the Company, or any distribution to holders of Common Stock
other than a normal cash dividend, then any and all new, substituted or
additional securities to which the Participant is entitled by reason of his
ownership of the Shares shall be immediately considered unvested to the extent
that the Shares in respect of which such new, substituted or additional
securities are received were unvested at the time of receipt of such new,
substituted or additional securities, and shall be subject to the restrictions
on transfer and other provisions of this Agreement to the same extent as such
unvested Shares.
(b)    If the Shares are converted into or exchanged for, or stockholders of the
Company receive by reason of any distribution in total or partial liquidation,
securities of another corporation, or other property (including cash), pursuant
to any merger of the Company or acquisition of its assets, other than one that
constitutes a Change in Control for the purposes of Section 2 of this Agreement,
then the rights of the Company under this Agreement shall inure to the benefit
of the Company’s successor and this Agreement shall apply to the securities or
other property received upon such conversion, exchange or distribution in the
same manner and to the same extent as to the Shares.     
7.    Withholding Taxes; Section 83(b) Election.
(a)    The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state, local, or foreign taxes of any kind required by law to be withheld with
respect to the vesting of the Shares.
(b)    The Participant will satisfy the tax withholding obligation due on each
date on which Shares vest hereunder through the automatic forfeiture to the
Company of Shares


- 4 -



--------------------------------------------------------------------------------




scheduled to vest on such date. Accordingly the Participant hereby instructs the
Company to take whatever action is necessary or advisable such that, with no
further action by the Participant, on date on which Shares vest hereunder,
Shares are automatically forfeited to the Company on such date with a value
equal to the Company’s minimum statutory withholding obligations, based on the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that result from the vesting of Shares on such date
hereunder, with the value of one Share for such purpose being equal to the
closing price of the Company’s common stock on the trading day preceding the
vesting date.
(c)    As of the date hereof, the Participant is not aware of any material
nonpublic information about the Company or its common stock. The Participant has
entered into the commitments described in Section 7(b) in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b5-1 under the
Securities Exchange Act of 1934. It is the intention of the Participant that
Section 7(b) comply with the requirements of Rule 10b5-1(c)(1) under the
Securities Exchange Act of 1934, and Section 7(b) shall be interpreted to comply
with the requirements of such rule.
(d)    The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. The Participant understands that it may be beneficial in many
circumstances to elect to be taxed at the time the Shares are granted rather
than when and as the Shares vest by filing an election under Section 83(b) of
the Internal Revenue Code of 1986 with the I.R.S. within 30 days from the date
of grant.
THE PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY THE PARTICIPANT’S RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.


8.    Miscellaneous.
(a)    No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or purchasing shares hereunder) and satisfying the other terms and
conditions set forth in Section 2. The Participant further acknowledges and
agrees that the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.
(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this


- 5 -



--------------------------------------------------------------------------------




Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.
(c)    Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
(d)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.
(e)    Notice. All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery or five days after deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other party hereto at the address shown beneath his or
its respective signature to this Agreement, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 8(e).
(f)    Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.
(g)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
(h)    Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
(i)    Governing Law. This Agreement shall be construed, interpreted, and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to any applicable conflicts of laws.
(j)    Participant’s Acknowledgments. The Participant acknowledges that he or
she: (i) has read and understands this Agreement; (ii) has been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of the Participant’s own choice or has voluntarily declined to seek such
counsel; (iii) understands the terms and consequences of this Agreement; (iv) is
fully aware of the legal and binding effect of this Agreement; and (v)
understands that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is
acting as counsel to the Company in connection with the transactions
contemplated by the Agreement, and is not acting as counsel for the Participant.
(k)    Delivery of Certificates. The Participant authorizes the Company, on his
behalf, to hold the Shares on book entry until the date on which the Shares
vest.


- 6 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
PERKINELMER, INC.
By: ___________________________
Name:
Title:
                        
PARTICIPANT


_____________________________


- 7 -



--------------------------------------------------------------------------------




EXHIBIT A
[Performance metric definition to be inserted]




- 8 -

